EXHIBIT 10.2

CONFIDENTIAL

ArthroCare Corporation and Smith & Nephew, Inc.

Amendment 16 June 2008 for Development and Supply of

S&N Branded Probes and Controllers

The Supply and Distribution Agreement between ArthroCare Corporation and
ArthroCare Corporation Cayman Islands (“ARTC”) and Smith & Nephew, Inc. (“S&N”)
dated September 2, 2005 (the “Agreement”) is amended as follows. Except as
expressly stated in the amendment, all other terms of the Agreement shall remain
in force. The effective date of this Amendment 16 June 2008 for Development and
Supply of S&N Branded Probes and Controllers is 16 June 2008.

 

1. ARTC and S&N shall cooperate to modify the probes listed in Schedule A
attached hereto to incorporate S&N branding and different connectors from the
ARTC products. These modified probes shall be deemed Licensed OEM Products under
the Agreement and the modifications shall be made under Section 2.6 of the
Agreement.

 

2. ARTC and S&N shall cooperate to modify the controllers and accessories listed
in Schedule A attached hereto to incorporate S&N branding and different
connectors. These modified controllers shall be deemed Non-Licensed OEM Products
under the Agreement and the modifications shall be made under Section 2.6 of the
Agreement.

 

3. ARTC will own all 510(k)s for the new products. ARTC will own OUS and OUS
registrations for the new products which will carry ARTC’s CE registration. ARTC
will develop necessary documentation to secure CE Mark and other OUS
registrations including labeling, manufacturing processes and validations,
design documentation and testing as needed for registration purposes for the S&N
branded probes and Controllers.

 

4. The probes and controllers shall be modified in two (2) phases. Phase 1 shall
include the controller and the probes identified with the notation “Phase 1.”
The parties shall use commercially reasonable efforts to complete the
modification of the Phase 1 devices and file for FDA clearance on or before [*]
and have products ready for commercialization by S&N by [*]. Phase 2 shall
include the probes identified with the notation “Phase 2.” Phase 2 modifications
shall include adding [*] to the probes. The parties shall use commercially
reasonable efforts to complete the Phase 2 devices and file for FDA clearance on
or before [*].

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5. The scope of the activities included in Phase 1 and Phase 2 are set forth in
Schedule B, which is attached hereto. The total cost to S&N for modifying the
Phase 1 controllers and wands (not including transfer pricing) shall not exceed
[*] with the actual cost being determined using the calculation set forth in
Section 2.6 of the Agreement. The tasks to be performed by ARTC in connection
with modifying the products are set forth in Schedule B attached hereto. Upon
completion of Phase 1, ARTC and S&N will assess actual Phase 1 costs to
determine appropriate Phase 2 Non Recurring Expenses for Phase 2 and a new
agreement for Phase 2 costs will be negotiated in good faith.

 

6. ARTC shall supply S&N with the modified products listed in Schedule A for the
Transfer Prices listed in Schedule A in accordance with the other terms of the
Agreement.

 

7. ARTC and S&N agree to negotiate in good faith to allow S&N to purchase
refurbished controllers from ARTC that have been modified according to Paragraph
2 hereof. The Transfer Price to S&N for such refurbished controllers shall not
negotiated by the parties as applicable.

 

8. Through S&N, ARTC shall provide service for ARTC Manufactured Products at
ARTC’s cost for such service. ARTC may provide S&N with sufficient information
to permit S&N to service the ARTC Manufactured Products itself

 

9. The royalty payments of the Settlement and License Agreement between S&N and
ARTC dated September 2, 2005 (the “License Agreement”) shall apply to the
Licensed OEM Products developed and supplied to S&N under this amendment.

 

10. The parties agree that they will negotiate in good faith to add other ARTC
products (hardware and software) to the Agreement in the future on terms,
including pricing terms, substantially similar to those contained herein. In
particular, ARTC agrees that it shall make available to S&N as ARTC Manufactured
Products bipolar RF wands, controllers (including activation or modification of
features using software) and accessories that are no more than one generation
behind ARTC’s then newest products. For purposes of the Agreement, “ARTC’s then
newest products” shall mean bipolar RF wands, controllers and accessories that
ARTC’s that are being actively marketed and sold by ARTC as its most current
products limited to the field of products in Sports Medicine at that time and
“no more than one generation behind ARTC’s then newest products” shall mean
bipolar RF wands, controllers and accessories that ARTC’s that (a) have been
marketed or sold by ARTC as superseded, obsoleted or replaced by any newer
version of an ARTC product that provides substantially similar functionality for
substantially the same use as the older product; or (b) has been actively sold
and marketed as ARTC’s most current product for a period of [*]. Further, in the
case of products that fall under 10(a) and (b), ARTC shall make those products
available to S&N as ARTC Manufactured Products [*] months after the products
first fall under that definition. The parties shall meet at least twice per year
to determine whether additional products are to be added to this Amendment.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

11. The parties agree to work together to determine the most expedient way to
supply hip and small joint RF ablation and cutting wands to S&N that are
compatible with the controllers being supplied under this Agreement. This may
include converting S&N’s existing hip and small joint monopolar RF wands for use
with the controllers supplied hereunder.

 

12. The Agreement, the License Agreement and this Amendment shall be binding on
S&N and ARTC, including their respective successors and assigns.

 

13. This Amendment may be cancelled by either party on written notice at any
time within [*] days after the Effective Date of the Amendment, as set forth
herein.

 

For Smith & Nephew, Inc. /s/ Michael G. Frazzette Name   Michael G. Frazzette
Title   President

 

For ArthroCare Corporation     For ArthroCare Corporation Cayman Islands /s/
Michael A. Baker     /s/ Michael A. Baker Name   Michael A. Baker     Name  
Michael A. Baker Title   President & CEO     Title   President & CEO

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

SCHEDULE A

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

SCHEDULE B

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5